Citation Nr: 9909260	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.. Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for disability 
manifested by headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from October 25, 
1960, to October 1962.

This claim arises from a September 1990 rating action, and 
November 1991 Hearing Officer decision.  The case was 
administratively remanded in June 1992 to accommodate the 
veteran's request for a Travel Board hearing.  There was a 
travel Board hearing in Los Angeles, California, in August 
1992, followed by a Board remand, in March 1993, for further 
development.  An additional Travel Board hearing was held in 
Los Angeles, California, in March 1997.

The Board notes that while the veteran frequently refers to 
his back and neck disability interchangeably, and disability 
of the cervical spine has been demonstrated, the RO only 
developed the issue of service connection for low back 
disability, as this was the preexisting disorder that the 
veteran reported as being aggravated in service.  Service 
connection for disability of the cervical or dorsal spine is 
not intertwined with any issue on appeal, had not been 
developed for appeal and will not be considered by the Board 
at this time.


FINDINGS OF FACT

1.  The veteran had back complaints and treatment years prior 
to service, with no organic back disability found.

2.  Orthopedic evaluations in service found no orthopedic or 
neurological disease to explain the back complaints; a 
chronic organic low back disorder was not demonstrated in 
service; degenerative joint disease (arthritis) of the low 
back was not manifest to a compensable degree within one year 
after separation from service.

3.  The post-service discogenic disk disease, surgically 
treated in 1973, is remote from service and unrelated to any 
incident thereof.

4.  Neurotic depressive reaction was diagnosed in service, 
and found to have existed prior to service; an increase in 
severity of the pre-existing disability was not shown.

5.  The current major depression, single episode, chronic, is 
remote from service and there is no competent medical 
evidence to link it to service.

6.  There was no permanent increase in disability of the pre-
service headaches during active military service.

7.  Headaches preexisted service, were not aggravated 
therein, and the current headaches are remote from service 
and unrelated thereto.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 1153, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303(c), 3.304(b), 
3.306(a)(b) (1998).

2.  Pre-existing headaches were not aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1153, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(c), 3.304(b), 
3.306(a)(b), 3.310 (1998).

3.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 1132, 1153, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(c), 
3.304(b), 3.306(a)(b), 3.310 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence shows complaints of back pain and headaches 
before, during, and after service.  A psychiatric disorder 
was diagnosed in service.  This evidence along with veteran's 
testimony of aggravation of his back disability during 
service, treatment for headaches after service, and a 
psychiatric diagnosis after service, is sufficient to make 
this claim well-grounded, and the RO has met the duty to 
assist under 38 C.F.R. 5107(a) (West 1991).

Basically, the applicable law and regulations provide that 
service connection can be established: If a preexisting 
disease or disability is aggravated by service; if a 
particular disease or injury, resulting in disability, is 
incurred coincident with service; if a disability is found to 
be proximately due to or the result of a service-connected 
disease or injury; or if a chronic disease, as specified in 
38 U.S.C.A. § 1101, is manifested to a compensable degree 
within one year thereafter.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration of the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Congenital or development 
defects as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(a)(b)(c)(d), 3.306, 3.307, 3.309, 3.310.

The veteran acknowledges the existence of back disability 
prior to service, maintains that it was aggravated during 
service, and relates headaches and psychiatric problems to 
his back disability.  Given the interlocking nature of the 
issues on appeal, and the expanse of evidence that often 
contains material germane to all three issues, the Board will 
present the evidence, chronologically, in one body, to 
preserve continuity and for ease of review.  Pertinent 
elements of evidence will then be discussed with review and 
analysis of each issue.



Factual Background

Private physicians dispatched letters to the appellant's 
local draft board which were received in February and March 
1960.  F. Robertson, M.D., in his letter dated in February 
1960, indicated that the appellant had requested that he 
submit a summary of the appellant's medical record.  It was 
noted that the health history provided by the appellant in 
September 1957 showed only the usual childhood diseases 
without complications.  In December 1958 the appellant 
complained of low back pain of 2 years duration, made worse 
with cold.  The appellant reported that X-rays were taken two 
months before and he was given medication without relief.  He 
had also been treated with diathermy and Flexin, with some 
relief, but continued to complain of recurring pain at 
frequent intervals.  Laboratory tests and X-ray studies of 
the lumbar spine in December 1958 were negative.  A repeat 
film one-year later was reported with a Schmorl's node at the 
inferior end of L-5, but other wise negative.  It was also 
noted that urinalysis was consistently within normal limits, 
and a "PSP" test was abnormal.  The results were included 
with the letter.

It was further recorded that in October 1959 the appellant 
still had complaints of back pain and an urologist told him 
his kidneys were normal.  Orthopedic care in La Jolla had 
reportedly found something in an X-ray, but the appellant had 
not been back since last spring.  He had not obtained any 
improvement with an osteopath in the summer.  It was at that 
time that the Schmorl's node was reported.  In January 1960, 
Dr. O. S. Harbaugh, an orthopedic consultant at the Student 
Health Services, saw the appellant.  The physician's 
diagnosis was "no disease found."  It was recommended that 
all current therapy be stopped.

Dr. Robertson stated that it was obvious that, although no 
medical verification of disease had been found, there was 
"distress" either on a physical or psychological basis.  
The fact the appellant had complained of pain over a period 
of several years tended to make the doctor believe that it 
was not a "draft evasion type of pain."  It was opined that 
the appellant would be a poor candidate at this time.

Dr. A. G. Schmidt, in a letter received at the draft board in 
March 1960, noted that the appellant had been a patient since 
June 1959, for low back pain intermittently for over 2 years.  
During that time he had frequent examination and X-ray 
studies with no change.  Dr. Schmidt saw the appellant at 
irregular intervals for 8 months.  The appellant experienced 
only temporary relief with physiotherapy.  Additional X-rays 
in October 1959 failed to disclose any bony or structural 
abnormality.  Dr. Schmidt believed that the appellant was 
sincere in his complaints of back pain and that his problem 
was a "strian" factor of the lumbar musculature.

A pre-induction examination for the appellant was conducted 
in March 1960.  It was noted therein that the veteran had 
psychosomatic back pain according to college physician 
studies.  Neuropsychiatric consultation was apparently 
conducted, and it was recorded that the appellant's 
"complaint of backache may be due to some psychological 
disorder but the examiner could develop no neuropsychiatric 
syndrome that should prevent good service."

On induction examination October 24, 1960, the report of 
medical history reflected  that he had occasional trouble 
sleeping, and back aches occasionally in the past 4 years, 
"seems to be getting worse - X-Rays were negative."  
Neuropsychiatric consultation noted that the appellant had 
taken medication for back pain but had no neuropsychiatric 
treatment; there was no neuropsychiatric disorder that should 
prevent service.  On his Report of Medical History, the 
veteran checked that he had now or had previously had 
frequent or severe headaches, and frequent trouble sleeping.  
Three individual providers of treatment for his back were 
noted.  

October 26, 1960, at 1315 hours the veteran was see at a 
military medical clinic complaining of chronic backache for 
the past 4 and 1/2 years.  He requested evaluation by a 
medical officer.  It was recorded that he had been "Drafted 
today", and headache was also a concern.  The veteran was 
prescribed "ASA" and told to return in the morning to be 
evaluated by the medical officer.  An entry also of that same 
date, by a medical officer, noted that when records were 
available there was to be administrative review of the record 
and profile review.  October 28, 1960, the same medical 
officer noted that no records were available, and the veteran 
was to be sent to the orthopedic clinic, "Administrative 
Emergency."  

When seen at the orthopedic clinic October 28, 1960, it was 
recorded that the appellant had chronic backache for 4 plus 
years, no history of trauma or arthritis.  He had been making 
regular visits to his local medical doctor.  There was no 
sciatica, paresis or paresthesia.  A history of urinary 
infection 8 years before was noted.  It was also indicated 
that the veteran had been in the Army 3 days and to sick call 
for his back each time.  Examination showed the back to be 
supple, no point tenderness, and posture was adequate.  
"SJL" (possiblly "SLR," straight leg raising) was 
negative, and there was no sciatic nerve tenderness.  
Neurologically the legs were negative.  X-rays of the lumbro-
sacral spine with oblique angles were negative.  The 
impression was no orthopedic disease found to explain his 
chronic backache.  The veteran was returned to duty, and an 
attempt to reassure him was not completely successful.  
Psychiatric and genito-urinary consultations were to be 
performed, if he returned.

Of record is a copy of a letter from M. H., to a congressman, 
dated sometime in November 1960, in which Mrs. H. indicted 
that she felt that an injustice had been done to the 
appellant.  She noted that the appellant developed back 
trouble about 2 years before, while in college, and the pain 
and discomfort had caused him to drop out.  Examinations, X-
rays, and treatment by some of the best doctors in San Diego 
had failed to find an organic cause for his trouble.  Mrs. H. 
did not believe that any of the medical people would deny 
that the appellant had been in pain and poor health but 
nevertheless the Army inducted him.  It was reported that 
doctors at Fort Ord could not find anything wrong and, if the 
appellant reported for sick call, he would get a 6-month 
sentence for feigning illness, and would still have 2 years 
to service.  Mrs. H. did not believe that the appellant was 
fit for duty, and she listed a health center and 8 doctors 
that had treated the appellant.  She requested help for the 
appellant.  

There was a congressional inquiry concerning the appellant's 
back problems on November 15, 1960.  A response, dated 
November 18, 1960, reported the October 28, 1960, orthopedic 
evaluation and findings, noting that the veteran returned to 
duty, with no further evaluation or treatment.  It was also 
recorded that an interview with the appellant's commanding 
officer revealed that the appellant was completing his 
training and had not complained about his condition since 
beginning training on November 7, 1960.

The veteran was seen at a medical clinic November 23, 1960, 
with chronic backache.  The October 28 evaluation was noted.  
The veteran indicated that at present the lumbar paraspinal 
muscles were the site of the pain.  No abnormalities were 
elicited.  He was to be seen at a urology clinic, and "ASA" 
was given for headache.  He was returned to duty.  In 
December 1960 the veteran was treated for an upper 
respiratory infection.  

January 19, 1961, the veteran as see for complaints of low 
back pain of three to eleven years duration.  Examination was 
essentially negative except for some spasms of the paraspinal 
muscles.  He had good range of motion.  The impression was 
low back strain.  He was treated conservatively, and returned 
to duty.  On January 25, 1961, the veteran was still 
complaining of back pain and headache.  He was given a 
medication for his back pain without improvement.  It was 
noted that he had been having periodic headaches for about a 
year and a half.  The headaches were frontal in location, 
manifested by steady aching, and aggravated by movement of 
the head.  Aspirin did not relieve them.  The headaches were 
reported to occur primarily in the afternoon.  He had no 
history of sinus disease.  Examination showed tenderness in 
the left frontal sinus.  The back was "negative."  The 
impressions were headaches, secondary to sinus disease or 
questionably tension, and back strain.  The conservative back 
treatment was continued, with medication for the sinus 
problem.   He was to be referred to the eye clinic to 
determine whether an eye disorder was a factor in his 
headaches.  When the appellant was seen for the same 
complaint on January 31, the treatment was continued.  
February 9, 19961 the veteran was seen for back pain of four 
years duration, and examination was negative.  It was noted 
that he had been seen numerous times with that complaint, and 
nothing had been found.  

The veteran started his Quartermasters schooling, in Fort 
Lee, Virginia, March 9, 1961.  March 13, 1961, the veteran 
was seen at a dispensary for complaints of back pain, lower 
region.  On March 22, 1961, he complained of pain in his back 
and headaches.  It was recorded that he had frontal headaches 
of 5 days duration, now accompanied by nasal congestion.  The 
impression was frontal headache of unknown etiology, rule out 
sinusitis, tension.  Medication was prescribed.  On March 
24th, he complained of low back pain, and it was recorded 
that he continued to have frontal headaches.  Sinus films 
were normal with the exception of thickening of the lateral 
wall left maxillary sinus.  Increased nervous tension was 
noted, and thought to be a factor.  On March 29, 1961, it was 
recorded that the veteran continued to have headaches, and 
ENT had cleared him.  Further, the veteran had a letter from 
his congressman for further evaluation by orthopedic service 
at Letterman Army Hospital.  There was recommendation for a 
mental hygiene appointment.

On March 29, 1961 a request was made for evaluation at the 
Fort Lee mental hygiene clinic.  Reference was made to the 
veteran's long history of low back complaints, and the 
Letterman orthopedic evaluation that cleared the veteran for 
duty.  It was noted that the veteran had recently been 
followed for frontal headache, thought to be tension.  April 
10, 1961, the veteran was seen for psychiatric evaluation 
because of a 5-year history of low back pain.  It was 
recorded that the veteran related the onset of the pain to a 
track and field endeavor while still in Hungary (1956).  He 
attributed his inability to complete college to his back.  He 
was also reported to have been treated for "tension 
headaches."  The veteran minimized this complaint.

The veteran was unable to describe the back pain 
specifically, other than characterizing it as being a 
constant, non-progressive aching, night and day, which 
increased under various postural changes, but never 
disappeared.  It had been present for 5 years.  The examiner 
noted that: "Curiously he admits to having been a good 
wrestler in college despite the pain."  It was noted that 
neuropsychiatric evaluation was performed coincident with 
induction, at which time no disorder was found.  He was also 
seen twice at the Fort Ord mental health clinic for his 
symptoms, and he was believed to be reacting to the pressures 
of basic training.  Mental health status examination showed 
no external signs of distress.  There was an air of 
reluctance and evasiveness about his responses.  There was no 
evidence of a thought disorder, underlying psychosis or 
severe psychoneurotic symptoms.  The impression was that 
since the appellant was scheduled for transfer to another 
post in a few days, only a superficial and cursory assessment 
was made.  The veteran's seeming complacency about his 
symptom and generally bland emotion tone suggest a conversion 
reaction.  Because his symptoms were not incapacitating or 
more severe than they had been in the past, there appeared to 
be no indication for hospitalization or interference with his 
imminent transfer.  Further mental hygiene evaluation, and 
treatment, were recommended.

The veteran was admitted an Army hospital at Fort Huachuca, 
Arizona, May 18, 1961.  A history of the veteran's present 
illness was given, it was noted that the veteran described 
the pain as a dull ache with occasional sharp episodes.  He 
pointed to both paralumbar areas in describing the pain.  
There was no aggravation by coughing, or sneezing, or 
straining, and no paresthesias were present.  The veteran 
believed that the pains on the left were perhaps more 
sensitive than on the right.  He had no groin symptoms, 
history of burning on urination and no bowel abnormalities.  
It was recorded that he had worn a sacroiliac belt in the 
past, with no relief, and medications gave him only temporary 
relief.  It was noted that he was currently a supply clerk.  

Physical examination showed that he veteran was able to stand 
straight and walk normally.  His back motion was essentially 
normal but he stated that pain increased on hyperextension 
and right and left bends.  There was no palpable muscle 
spasm.  The veteran claimed tenderness in both costovertebral 
angles, especially on the left, plus complaints of slight 
tenderness over the spinous processes of the lower thoracic 
and lumbar vertebra.  There was no sciatic notch or 
sacroiliac tenderness.  Examination of the lower extremities 
showed equal leg lengths, with 1/4-inch atrophy of the left 
thigh that was not considered significant.  The hips had full 
free range of motion, all motor power was normal, and 
reflexes were normal and equal bilaterally.

While the appellant was hospitalized, further examination was 
unable to reveal any objective orthopedic pathology.  The 
medical consultant also saw the veteran, but there were no 
objective findings.  After evaluation by a psychiatrist,  it 
was concluded that a strong depressive nature was present.  
Tofranil, 25 milligrams, 3 times a day was started, with no 
apparent definitive response.  The psychiatrist concluded 
that psychoneurotic depressive reaction was present, however, 
neither the medical consultant nor the signature physician 
was able to definitely determine whether or not organic 
pathology was responsible for the veteran's subjective 
complaints.  Laboratory studies, a lumbar puncture, Chest X-
ray, cholecystogram, upper GI series and barium enema were 
performed.  There was an equivocal finding in the duodenal 
bulb, otherwise the studies were negative.  The diagnosis was 
back pain, chronic, paralumbar, etiology unknown.

The veteran was transferred to Letterman hospital June 28, 
1961, from Fort Huachuca.  A detailed personal history was 
provided, covering the veteran's relationship with his 
parents and brother, his flight to the United States after 
the Hungarian revolution in 1956, and his relationship with 
his foster family.  It was recorded that because of 
increasing depression in mood and persistent severity of low 
back pain, which had been present since 1955, the veteran 
reported doing poorly in college, and found himself unable to 
sit through classes or study successfully.  His marks became 
so poor that he left school, and began seeing numerous 
civilian physicians, because of vague complaints of low back 
pain and frequent headaches.  These symptoms did not respond 
to treatment, and he was having them at the time of his 
draft.  

There was a review of the veteran's problems since entering 
service, including the congressional investigation shortly 
after induction, to determine the propriety of the veteran 
being on active duty.  It was recorded that repeated 
orthopedic examinations at Fort Ord hospital, and 
consultation with the orthopedic department of Letterman in 
February 1961, failed to reveal organic cause for the 
veteran's complaint, and he was returned to duty.  He 
continued to be seen frequently in his unit dispensary.  
Shortly after transfer to Fort Huachuca, the veteran was 
admitted to the hospital and a painstaking and extremely 
complete investigation was made of his symptoms, and no 
organic cause for his complaints could be discovered.  It was 
noted that on transfer to Letterman, orthopedic examination 
was fruitless, and the veteran was transferred to the 
neuropsychiatric service for intensive psychotherapy July 5, 
1961.

On admission to neuropsychiatric service, mental status 
examination was conducted and the veteran verbalized vague 
complaints of paralumbar pain, and he related to the 
interviewer in a passive dependent manner, frequently making 
insistent demands that something be done about his back pain 
or he would "commit suicide."  It was believed that the 
veteran's low back pain was definitely psychogenic in nature, 
and related to a chronic neurotic depression.  It was 
recorded that the veteran was willing to accept the 
possibility of psychogenic basis for his complaints, and 
believed that psychiatric treatment was his "last resort."  

Early in his therapy the veteran's attitude was passive 
aggressive with disinclination to verbalize with repeated 
efforts to direct the interview into complaints of his 
somatic symptoms.  He was started on medications for his 
depression, sleep and headaches.  He was in group therapy 
twice weekly, and a regime of intensive psychotherapy, at 
first supportive, later becoming more analytically oriented, 
and he was seen in private interviews 3 times a week.  
Gradual elevation of mood was noted accompanied by a tendency 
to ignore his previous somatic complaints.  He participated 
in a local chess contest and began to date frequently, and 
was able to notice considerable improvement in his 
interpersonal relationship.  Psychological test results 
indicated support for a diagnosis of neurotic depression.  
Following approximately 6 months of intensive therapy, it was 
concluded that the veteran was ready to return to duty, with 
assignment to Fort Ord.  The discharge diagnosis in December 
1961 was neurotic depressive reaction, chronic, moderate, 
manifested by depression in the mood, thoughts of suicide, 
somatic complains of low back pain and frequent headaches, 
inability to function on duty and impaired interpersonal 
relationship.  The condition was reported as "Line of Duty" 
"No," and was deemed to have existed prior to service.  The 
veteran was to receive follow-up psychiatric care on 
outpatient basis.

Medical records from the Fort Ord clinic show that the 
veteran was treated for upper respiratory problems in March, 
April, June, and August 1962.  There is a July 24, 1962 entry 
showing diagnoses of "chronic back strain," and 
epidermophytosis pedis, with soaks, ointment and powder for 
the feet, and meprobamate for the back.  The "Line of Duty" 
was described as "yes."  Examination for release from 
active duty in August 1962 was without any pertinent 
objective finding, and on the veteran's Report of Medical 
History, he checked that he previously had or now had 
frequent or severe headaches, dizziness or fainting spells, 
and depression or excessive worry.  In October 1962 the 
veteran signed a statement that there had been no change in 
his medical condition since examination in August 1962.

The veteran's original application for VA disability benefits 
was received in July 1990.  On that form the veteran wrote 
that his back problem began in 1959, but he was not excused 
from military service, and it became very painful during the 
two years in service, especially during basic.  He noted 
severe neck and headache problems in 1989.  The veteran 
requested retroactive pay due to total mental and physical 
exhaustion because of intense pain.  In his July 1991 Notice 
of Disagreement, the veteran reported that he was laughed at 
in 1959 and 1960 when he claimed he had back problems.  He 
indicated that he was in severe pain during basic training, 
and he received treatment at Fort Ord, and Letterman, but 
probably too little and too late.  He reported that after 
suffering tremendously for the next 10 years, a laminectomy 
was performed by Dr. Elconin in 1973, so service aggravation 
and or cause was definitely established.  

Received in August 1991 , from American Medical Associates, 
were copies of medical evaluations of the veteran in July, 
August, September, and December 1990.  The July internal 
medicine evaluation noted that the veteran worked for Hitco 
Company as an accountant, from 1982 to June 16, 1989, when he 
quit.  It was recorded that the veteran stated that his 
problems started in approximately 1987 when a new comptroller 
was hired, and a lot of pressure was put on the veteran.  The 
veteran stated that he had a low back problem for several 
years, surgery for herniated disc in 1973.  The report then 
states:  "[The veteran], however, was asymptomatic and had 
pain the back at work.  He states, that he has, however, been 
able to live with this until 1989 when the pain in the back 
got worse."  He was demoted in 1988, and on January 17, 
1989, he woke up with numbness in the left side and chest 
pains, and was taken to a hospital.  He was examined, told he 
had the flu, and was sent home to bed where he stayed a week.  
He saw an internist, and was sent to an orthopedic physician.  
His back pain became "unbearably worse."  He was prescribed 
a form of physical rehabilitation in March 1989, gave notice 
of resignation in March but stayed on for an inventory and 
quit in June 1989.  

The July 1990 evaluation showed the past medical history 
consisted of an operation for a herniated disc in 1973, and 
hospitalization for a kidney infection, with no other major 
medical illness.  His present symptoms included pain from the 
upper back and bilateral shoulders, worse in a steady 
position and worse when moving neck; blurry vision; pounding 
headaches, a relatively new phenomenon since 1988; 
nervousness, anxiety and unable to sleep at night.  Physical 
examination was performed, and the diagnoses were 
hypertension; low back pain secondary to lumbar disc disease; 
cervical and thoracic strain; headaches, possibly secondary 
to hypertension; anxiety and adjustment disorder.

The August 1990 neurological evaluation of the veteran noted 
complaints of pain in the neck area, radiating down to his 
upper back and up to his head.  He also complained of being 
nervous and depressed throughout the day and difficulty 
sleeping at night.  The veteran reported that he had no 
similar symptoms until an injury at work on January 17, 1989.  
The hospital episode was reported.  It was recorded that the 
veteran described almost constant occipital bitemporal 
headaches, lasting for hours.  He also reported being 
stressed out, nervous and depressed.  For past medical 
history, the veteran reported a laminectomy in the lumbar 
region 20 years before, no other illnesses, injuries, 
surgeries or accidents.  Physical, mental, cranial nerve, 
motor, sensory, muscle testing, coordination, and reflex 
examinations were performed.  The impressions were depression 
and anxiety; headaches, probable muscle contraction type; and 
cervical sprain.  Orthopedic and psychiatric evaluations were 
recommended.  

At the time of the September 1990 internal medicine 
evaluation, it was noted that the veteran was under the care 
of a psychologist and neurologist.  The examination diagnoses 
were borderline hypertension; low aback pain, secondary to 
lumbar disc disease; cervical and thoracic pain; headaches, 
muscular in origin; and anxiety and adjustment disorder.  
Also in September, an orthopedic evaluation was performed.  
The veteran's complaints were severe constant sharp pain in 
the cervical spine radiating to the head area and thoracic 
spine; severe shoulder pains; blurred vision; moderate pain 
of the lumbar spine.  He also complained of difficulty 
sleeping, fatigue, irritability and stress.  In relating past 
medical history, the only noteworthy entry was surgeries on 
the lumbar spine, 1970 and 1973.  Thorough physical 
examination was performed, with reference to an August 1990 
cervical MRI, and the diagnoses were disc herniation, 
cervical C4-5; chronic cervical strain; and chronic 
lumbosacral strain.  The examiner, in commentary, noted that 
the veteran had the low back problem 30 years ago, and 
eventually had to have a laminectomy with diskectomy in 1973.  
It took the veteran 2 to 3 years to get back "to the swing of 
things", and he eventually did well.  In the 1980's he tried 
to return to jogging but his neck started bothering him and 
he slowed down.  Later in 1985 his neck became increasingly 
uncomfortable, persisting to the present.  

There was a permanent and stationary orthopedic evaluation in 
December 1990.  Following physical examination the examiner 
noted the subjective factors for the cervical, dorsal, and 
lumbar spine, and then the objective factors of disability, 
finding decreased range of motion of the lumbar spine and 
difficulty on heel walking and squatting.  Work restrictions, 
future medical care, and vocational rehabilitation were 
discussed.  In regard to apportionment, it was opined that 
the veteran was totally asymptomatic prior to his injury of 
continuous trauma and was capable of performing his normal 
and customary activities without restriction or limitations.  
Therefore apportionment was not applicable in regard to this 
work-related injury.

Received in September 1991 were records from First Western 
Medical Group.  Those records included an initial January 
1991 neurologic evaluation, an initial January 1991 
psychiatric evaluation, February and March 1991 psychiatric 
reports, an April 1991 orthopedic evaluation, and a final 
psychiatric evaluation in April 1991.  The January neurologic 
report noted that the veteran stated that in 1985 he 
developed constant headaches and pain in his low back that 
traveled up his back to his neck, shoulders and arms.  He was 
under great stress and tension beginning in 1987, due to 
demotion, intimidation, and ridicule.  His private medical 
treatment from January 17, 1990 to September 1990 was set 
forth, and a December 1990 VA hospital CT scan of the 
cervical spine was reported.  The veteran complained of 
persistent and continuous slight headaches becoming moderate 
occasionally.  The headaches were in the occipital area and 
spread to the temples bilaterally.  He also complained of 
radiating neck pain, and constant mid and low back pain, and 
bending over caused a stabbing pain that on occasion traveled 
into his chest.  When the back pain was severe it would 
travel into the buttocks and down the posterior aspect of 
both thighs.  Past medical history was confined to the 1973 
lumbar laminectomy and diskectomy.  The examination diagnoses 
were sight to moderate headache; disc herniation, C4-5; disc 
bulges, C5-6 and C6-7, with anterior osteophytes, C5,6; 
status-post lumbar laminectomy, 1973; degenerative arthritic 
changes, lumbar spine.  The examiner discussed the disability 
factors.  He , and noted that 10 percent of the present low 
back disability could be attributed to his laminectomy in 
1973, with occasional low back pain thereafter; 90 percent of 
his present low back disability was secondary to the 
continuing trauma at work from March 1988 to March 1989.

The psychiatric examiner, in January 1991, listed 16-stress 
factors.. He noted that the veteran experienced the onset of 
mental symptoms about June 1987, with gradual worsening until 
he stopped working, with some continuation for that date to 
the present, associated with pain, disability, and financial 
problems.  It was recorded that the veteran had not received 
any form of mental health treatment to date.  The veterans 
present psychiatric complaints (8) were listed, and a brief 
occupational history noted, including the veteran's 2 years 
in service in the quartermaster corps.  For psychiatric and 
medical history, the veteran reported that he had not 
previously suffered from mental illness, or been treated for 
it.  He also denied any history of serious medical problems.  
A review of medical records showed January 1990 psychological 
testing, with history and mental status findings similar to 
the present.  The diagnosis was depressive disorder not 
otherwise specified.  Mental status examination was 
conducted, and the diagnosis was major depression, single 
episode, severe, without psychotic features.  The examiner 
noted that the veteran was mentally asymptomatic until 
encountering occupational cumulative trauma, plus multiple 
stress factors, no significant non-occupational stressors 
were identified.  His current mental condition was attributed 
to problems at work.  The February and March 1991 reports 
continued the diagnosis.

The initial orthopedic evaluation of April 1991, provided an 
injury history essentially as previously related.  The low 
back pain reportedly commenced in 1985.  In regard to the 
present complaints, it was recorded that the veteran had 
written to the examiners office a 9 page letter regarding his 
constant head, neck, and low back pain, which he described as 
"horrendous, barbaric, excruciating, murderous."  He 
described worsening related to physical activity.  With 
reference to medical history the veteran reported being 
followed for prostate problems by the VA, and having a 
laminectomy in 1972.  It was noted that the injury was not 
work related and after the surgery, the veteran did not have 
back problems and played tennis and jogged.  Physical 
examination was performed, with discussion of factors of 
disability.  It was noted that apportionment was not 
indicated as the veteran had no problems with his neck and 
low back symptoms had completely resolved following his 
surgery in 1972, by the time he began working at Hitco in 
January 1982.

The final psychiatric evaluation, in April 1991, noted that 
the veteran was mentally about the same as last visit.  There 
was little effect with medication or psychotherapy.  He 
complained of neck and back pain.  The diagnosis was as 
previously reported.  The examiner, on review, noted that 
according to the history given by the veteran, he was 
mentally asymptomatic until encountering occupational 
cumulative trauma, plus multiple stress factors.  In regard 
to apportionment, it was recorded that in the absence of pre-
existing mental illness or identified nonoccupational 
stressors, there was no basis for apportionment with respect 
to psychiatric disability.  

In hearing testimony in November 1991, the veteran reported 
that his back problem before service was not severe, that it 
was worse in basic training, and that the evaluations in 
service did not have the advantage of CT scans or MRI's, 
Transcript (T.) pp. 1 and 2.  He noted that they tried to 
divert him to a psychiatric problem, but he had a back 
problem, and backache shoot up to his head, T. p. 2.  After 
discharge he saw a number of doctors, he stated that he was 
unsuccessful in an effort to obtain the records of that care.  
He indicated he lost his "notebook," apparently a document 
that might have shed light on his treating medical providers.  
In 1965 he had a severe episode where he could not turn, and 
his back kind of "froze up."  He reported that at the time 
the doctors did not really know or say how severe it was, and 
finally in 1972 or 1973, a doctor said he needed surgery, T. 
p. 2.  Further, that was "when they first admitted that I did 
have a physical problem", T. p. 3.  The veteran did not 
recall any specific injury to his back in service, but did 
know that he "fell from the obstacle course, things you have 
to climb over and things in there,...".  He stated that 
basically the over-all service was the aggravation, T. p. 3.  
He was asked about treatment post service and indicated that 
he was seeing doctors in 1965 in San Diego but could not 
recall who the medical providers were.  When asked if the 
psychiatric problem and headaches were separate illnesses, or 
the results of the problems with his back, the veteran 
responded that they were "a result of the problem with the 
back, back and neck," T. p. 3.  After surgery he did pretty 
well but in 1982 or 1985 the back and neck started getting 
worse over all.  He stated that in his opinion, his condition 
had at least become worse in service. T. p. 5.  He reported 
he had been unable to obtain records of his 1973 surgery from 
his physician.  T. p. 6.

The veteran submitted additional evidence in support of his 
claim in May 1992, consisting of a copy of an April 1992 
grant of Social Security disability benefits, from June 1989; 
a copy of a letter of appreciation to the veteran, dated in 
October 1962, from the Quartermaster, Fort Ord; and a copy of 
a letter from an orthopedic medical group, dated in August 
1990, noting that no records were available concerning the 
veteran, and Dr. Elconin would not be able to write a letter 
as he did not remember enough information about the veteran's 
case.  Also attached was a copy containing Dr. Elconin's 
business card, the stamped address of the orthopedic group, 
and a card showing the veteran's age (28), address, employer, 
occupation, phone number, and that the veteran was referred 
from Dr. Tanney.

The veteran provided testimony at a Travel Board hearing, in 
Los Angeles, in August 1992.  The veteran stated that in 
regard to his health at induction, the doctors were not the 
best, and there was no back specialist, T. p. 3.  He 
indicated that most likely he should not have been inducted, 
T. p. 4.  The veteran testified that everything in the Army 
aggravated his back condition, from picking up paper to doing 
KP, and he specifically remembered going over the obstacle 
course, 4 or 5 yards high, and when he came down he hit and 
it felt very severe, T. pp. 7 and 8.  The veteran recounted 
his treatment in service, and remembered seeing a 
psychiatrist and telling him he had no problem other that a 
severe back problem, T. p. 8.  The veteran saw Dr. Tanney 
after service and was referred to Dr. Elconin, but there are 
no records available, T. pp. 9 and 10.  The veteran reported 
that during basic training he fell off one of the devices on 
the obstacle course, and from that point on his back 
continued to bother him, worse than when he first went in, T. 
11.  He explained that he did not think he had a psychiatric 
problem, but he was anguished by his physical condition, and 
it affected him on a daily basis, T. pp. 14 and 15.

The veteran has received treatment from the VA, from 1990 
into 1993, for a variety of problems, to include back pain.  
A physical therapy spine evaluation in July 1991 noted a 
history of low back pain for 30 years, with a lumbar 
laminectomy in 1973, with good relief, until 1980 when the 
veteran developed gradual low back pain.  The neck pain was 
of 4 to 5 years duration.  Essentially the same history was 
provided during chronic pain management program screening in 
October 1991.  VA examination of the spine was performed in 
May 1993.  A brief background on the back was given, with the 
veteran reporting surgery on the back in "1965." The 
examination diagnoses were diskogenic disease, L5-S1 with 
moderate facet hypertrophy and anterior degenerative 
osteophytes; "(R)retrolisthesis" of C5 on C6 and of C6 on C7; 
diskogenic disease C5-C6, C6-C7; degenerative spurring C5-C6, 
C6-C7; and foraminal encroachment by osteophytes bilaterally, 
right sided C5-C6 and left side of C6-C7.  A CT scan of the 
lumbar spine in June 1993 revealed vacuum disc at L5-S1 
level, with moderate facet hypertrophy and anterior 
degenerative osteophyte formation.  

VA psychiatric examination was also conducted in June 1993.  
The veteran reported that things went well until 1985 or 
1986, that he had contemplated suicide, but declined because 
of the impact on his children.  The examination impression 
was major depression, single episode, chronic and 
increasingly severe with somatization but without psychosis.  

The veteran, in a letter to the VA, dated in January 1994, 
set forth the basis for his claim.  He noted again, as he had 
in prior testimony, that he received medical care until close 
to his discharge, and was offered a medical discharge but 
refused because he was too close to discharge.  He indicted 
that he was sent into the Army by mistake and that he should 
be compensated for that mistake.

In response to the appellant's request, he was provided a 
copy of his complete claims file in June 1994.

The veteran again provided testimony at a Travel Board 
hearing in March 1997.  At that time he reported that he 
entered service with a back problem, and there was 
aggravation of the back.  A year or two before service he 
"pulled" his back, saw something like 8 doctors for 
"mostly" the low back, and headaches from the pain, T. pp. 
3 and 4.  He reported going on sick leave many times because 
his back was repeatedly injured while performing the 
activities of basic training.  He recalled an incident in 
going over a very high obstacle course and "falling jumping 
over, falling over," after which he could hardly get up.  The 
obstacle was described as a wooden wall, 4 to 5 yards high, 
with a rope to climb, and when at the top he basically fell 
over, T. pp. 5 and 6.  It was pointed out that service 
medical records showed the veteran going on sick call almost 
immediately after entering service, that he wrote home about 
his pain, and there was a congressional investigation.  He 
started going to Letterman, and then he went there to stay, 
T. pp. 6 and 7.  It was contended that the diagnostic 
procedures at the time were not sophisticated enough to 
diagnose the problem the veteran was ultimately diagnosed 
with a few years after service, T. pp. 8 and 9.  The veteran 
reported that he had back problems at the time he was 
separated from service, and the he began seeking private 
treatment sometime between 3 and 9 months after service.  At 
that time the specific nature of the difficulty causing the 
pain was not diagnosed, but by the time he saw Dr. Elconin, 
in 1965, the physician said it was a bulging disc.  He noted 
that he tried to get records from Dr. Elconin but none were 
available, T. pp. 10 and 11.  When asked when Dr. Elconin 
finally discovered there was a bulging disc at L5, the 
veteran replied that in 1965 probably, it was whenever he 
started.  He tried less radical solutions such as traction 
and heat treatment and he was seeing him continuously from 
1970 or so, and he finally did the laminectomy, T. p. 11.  

When questioned by the Board member, the veteran was asked if 
Dr. Elconin diagnosed the disc problem at L5 in 1965 or after 
he had been seeing the veteran for a while, and the veteran 
did not specifically say that the disc was found in 1965, 
only that the other doctors before him may have indicated; 
but he did not know why they did not see it, and that Dr. 
Elconin "somehow he saw it more clearly what it was.", T p14.  
The veteran appeared to indicate that his workman's 
compensation claim had been denied because his back problem 
was from the military. T. p. 15.   With respect to a 
psychiatric diagnosis, and what the veteran was told was the 
nature of his problem, anxiety or depression or something 
else, the veteran responded vaguely, indicating that they 
said that he had anxiety 

. . . from the military, uh, even before  but--I 
mean, in the military and then afterwards.  Uh, but 
after the surgery I got better.  The Doctors did an 
excellent job on my head.  I did not have a major 
problem with the headache.

It was verified that the veteran had substantial relief from 
the headache problem at the time of the back surgery, and 
when the back got worse, so did the headaches, T. p. 15.  
There was further testimony the there was a clear nexus 
between the condition diagnosed after service and the 
veterans service, and that the complaints the veteran had in 
service were perfectly consistent with the ultimate diagnoses 
within 3 years after service, T. p. 16.  

The Board, in February 1998, requested an independent medical 
opinion (IME) concerning the issue of service connection for 
low back disability.  The consulting orthopedic physician was 
provided with the veteran's complete claims file.  The 
physician was requested to address the following questions:

1)  What is the correct diagnostic classification 
of the veteran's current low back disorder, and is 
the current back disability part of a causal chain 
of back disorders that have been present since the 
veteran initially sought treatment for complaints 
of back pain in the late 1950's?

2)  Assuming the history that there was back 
surgery in 1973 is correct, is the evidence obvious 
or manifest that the disorder prompting this 
surgery was present prior to service based on all 
the medical evidence of record, and if not, why 
not?

3)  Assuming that the same disability that resulted 
in the reported surgery in 1973 was obviously 
present both before and during service, did that 
disability increase in severity beyond any natural 
progression to be expected based on all the 
evidence of the disorder, before, during and after 
service?

The orthopedic specialist's response, December 3, 1998, noted 
that the veteran's chart was voluminous and it therefore took 
some time to review each page.  The answers to the questions, 
were as follows:

Question #1:  The current diagnostic classification 
for this patient is discogenic disk disease L5S1 
with moderate facet hypertrophy in association with 
anterior osteophytes.  A complete review of this 
patient's records do not reveal a causal chain of 
back disorders beginning in the late 1950's that 
would result in the present condition.  The medical 
reasoning that would support this statement is as 
follows.  The patients' record reveals an 
examination in 1959 and 1960 in which no pathology 
was found on physical examination nor was there any 
pathology noted except for Schmorl's nodes on the 
X-rays of the lumbar spine.  Schmorl's nodes are 
not usually associated in the L5S1 area and indeed 
are not prodromal to the diagnosis that he 
currently carries.

The patient did go to sick call the first three 
days he was in the Service but no pathology was 
noted by any of the examiners.  Specifically, there 
was not evidence found for such conditions as 
Marie-Strumpell arthritis or any other inflammatory 
or degenerative condition.  The physical 
examination and diagnostic studies were appropriate 
for the patient's complaints.  No objective 
findings were found that would indicate the need 
for further studies.  I do not find any objective 
evidence of a fall during basic training in these 
records.  Even if there indeed was a fall, there 
were no objective findings on any of the physical 
examinations post fall.  During those days, the 
recurring neuropsychiatric consultations for this 
patient apparently produced some relief for the 
patient.  

Question #2:  I do not believe the records reveal 
that he patient has a scar in his lumbar spine area 
and while the records could not be produced, it 
apparently occurred on or about 1973 through a 
civilian surgeon.  

I do not find any evidence in this patient's chart 
that the disorder prompting this surgery was 
present prior to his entering the Service based on 
all the medical evidence of record.  As noted in 
Answer #1, there is no evidence whatsoever on any 
of the examinations of 1959 and 60 and even during 
his time of service, of any major problem at L5S1.  
My assumption is that the surgery in 1973 was 
performed on the L5S1 disk space, as there is now 
no other evidence on X-ray of disk surgery at any 
other level.  While the patient raises the question 
of "Would modern technology such as MRI not have 
shown the pathology while he was in the Service if 
such had been available?" the answer is, based on 
reasonable medical probability, probably not.  
There were no physical examination findings 
whatsoever that indicated the need for an MRI in 
the late 50's or early 60's.  There was no physical 
examination nor were there any plain X-ray findings 
that would even be appropriate now in 1998, as 
proper indications for a MRI.  Again, it should be 
noted that the treatment protocol that apparently 
produced the best results for the patient during 
his time of service was in the Neuropsychiatric 
Section, not in the Orthopaedic Section.

Question #3:  Based on reasonable medical 
probabilities, the evidence in this patient's chart 
does not support any progression beyond the 
ordinary.  Indeed, the patient's chart has a 
paucity of objective findings as regards to any 
progression during his active duty.

In summary, I find no objective data in the chart 
to support the patient's claim for a Service-
connected impairment or disability based on his 
lumbar spine problem.

Based on reasonable medical evidence, there is no 
diagnosis of the lumbar spine that permeates in a 
linear fashion this patient's history or physical 
exam from before, during or after his military 
service.

The veteran's representative was provided with a copy of the 
December 1998 IME opinion, and given 60 days for response.  
There is no record of any response.


Low Back Disability

Prior to discussing the merits of this claim, the Board must 
make specific note that the record clearly demonstrates that 
attempts have been made by the veteran to obtain copies of 
medical records dating from about 1965 to the time of his 
back surgery in 1973.  These records would potentially 
contain important information as to the matters on this 
appeal.  The statement from the medical provider concerning 
these records, however, is unequivocal that the actual 
records are not available and that the physician who provided 
principle care has no recollection of the treatment. 

Essentially the evidence of record consists of medical 
records from before, during and after service, and 
evidentiary assertions, including testimony, by the veteran.  
The Board recognizes the inherent difficulties in any attempt 
to accurately recall events now three or more decades in the 
past.  The Board, however, is compelled by the case law from 
the Court to reach conclusions as to the credibility and 
probative value to be assigned to such evidence and this 
assessment must be made by comparing the appellant's current 
recollections of past events with contemporaneously recorded 
material.  A finding that there is a divergence between lay 
evidentiary assertions and other records found to be more 
probative does not carry explicit or implicit findings that 
the veteran's assertions or testimony are deliberately 
untruthful, but simply go to their accuracy and thus the 
probative weight that may be assigned to such evidence.  
O'Hare v. Derwinski, 1 Vet.App. 365 (1991); Wilson v. 
Derwinski, 2 Vet.App. 16 (1991).

Under the governing law and regulations, aggravation of pre-
service disability is addressed as follows:

(a)	A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
(Authority: 38 U.S.C. 1153)

(b)	Wartime service; peacetime service after December 31, 
1946. Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(a)(b) (1996).

The presumption of aggravation created by 38 C.F.R. § 3.306 
applies only if there is an increase in severity during 
service.  Falzone v. Brown, 8 Vet.App. 398 (1995)

There is overwhelming evidence of the presence of a disorder 
producing complaints of back pain prior to service.  This 
consists of both medical reports from physicians who treated 
the appellant prior to service, and notations on the 
examination for entry into service.  The private medical 
reports show that the veteran experienced back problems 
dating from approximately 1956, that the back problem 
interfered with the veteran's activities to the point that he 
dropped out of college, and that the appellant consulted with 
approximately 8 separate physicians.  The letters from the 
physicians noted that no bony or structural abnormality had 
been found to explain the veteran's complaints.  One 
physician believed that the veteran had a strain of the 
lumbar musculature.  A pre-service history of a disorder 
producing back complaints was noted on the examination for 
entry into service.  Neither the private medical reports nor 
the evaluations conducted by the service department prior to 
induction definitively identified either an organic or a non-
organic cause for the disorder that resulted in the back 
complaints, and the veteran was accepted into service.

Examination on induction October 24, 1960, did not reveal any 
objective back abnormality.  On October 26, 1960, apparently 
the veteran's first day at his basic training base, he went 
on sick call with back complaints.  Two days later the 
veteran underwent orthopedic evaluation to determine the 
origins of the chronic backache.  No orthopedic disease was 
found, and the veteran was cleared for training.  The Board 
points out that this examination specifically noted that 
there were no neurologic findings, including pathology of the 
sciatic nerve.

During training the veteran was seen for complaints of back 
pain at a medical facility in late November 1960, three times 
in January 1961, and once in February 1961.  Each time he was 
treated conservatively, and only on the first examination in 
January was there a pertinent finding, that consisted only of 
some spasms of the paraspinal muscles.  The records of 
treatment do not reflect any complaint or statement of 
medical history referring to an injury to the back during 
that time.

When the veteran under training for duty as a supply clerk, 
in March 1961, he was again seen at a dispensary for 
complaints including back pain.  At that time, the evaluator 
specifically noted the appellant's symptoms were neither 
incapacitating nor more severe than in the past.  In May 1961 
the veteran was at his duty station, where he was 
hospitalized and examined, and no objective orthopedic 
pathology found.  Again symptoms such as aggravation by 
coughing, sneezing, straining, or paresthesia were not 
demonstrated, and there was no palpable muscle spasm.  The 
only positive finding was some subjective slight tenderness 
over the spinous process of the lower thoracic and lumbar 
spine.  At this point it should be noted that after 
completing basic training and supply school training, there 
were no objective findings of any organic chronic back 
problem, and no symptoms or findings compatible with disc 
disability.  The muscle spasm in January 1961, and subjective 
tenderness in May 1961, were acute manifestations, and no 
medical provider linked them to any chronic ongoing organic 
back disability.

The veteran was transferred to Letterman Hospital in June 
1961, and again no organic cause for the veteran's back 
complaints was found.  In July 1961 he began intensive 
psychotherapy, apparently with good results, and was released 
to duty in December 1961.  At that time, the diagnosis was 
neurotic depressive reaction, with manifestations including 
"somatic complaints" of low back pain.  The medical 
providers expressly noted that this condition existed prior 
to service.  The veteran reports that he was offered a 
medical discharge at this point, however, there is no 
evidence in the extensive service medical records to support 
this assertion.  Service medical records for the next 10 
months of service show only one entry, in July 1962, where 
there was reference to the veteran's back and feet.  This 
very brief notation includes the "chronic" back strain, 
however, there were no objective findings related to the back 
which would support the diagnosis of a chronic back strain.  
The August 1962 examination found no back disability, and 
there was no diagnosis of chronic back strain.  Service 
records do not reveal any treatment for the veteran's back 
from July to his separation in October 1962. 

In light of the overwhelming clinical evidence in the service 
medical records, Board finds that no chronic organic back 
disability was demonstrated in service by a combination of 
manifestations sufficient to identify the disability and 
sufficient observation to establish chronicity.

The veteran reports that anywhere from 3 to 9 months after 
his separation from service, he began seeking private 
treatment for his back.  In 1965, he experienced a 
significant episode that resulted in treatment by Dr. 
Elconin.  What ever the veteran's recollections as to back 
problems after service, the evidence shows that while his 
back caused him to drop out of college before service, after 
service he was able to return to college, get a degree, and 
acquire work in his chosen field.  His occupational success 
after service does not support the claim that his back 
disability was aggravated during service.  Aggravation of 
disability in service is based upon worsening of pre-service 
condition to extent that veteran's average earning capacity 
has been diminished. Hunt v. Derwinski, 292 (1991).  Further, 
if the veteran had no organic back disability is service, 
there could be no aggravation of an organic disability.

The veteran reported at the March 1997 hearing that disc 
disease was found in 1965, T. p. 11.  The veteran has also 
testified in November 1991 that the doctors treating his back 
after service did not know what it was, and did not admit he 
had a physical problem until the surgery in 1972 or 1973, T. 
p. 3.  Unfortunately, there are no medical records to resolve 
the conflicting testimony.  However, even if the Board was to 
assume, merely for the sake of argument, that disc disease 
was manifested in 1965, approximately 3 years after service, 
there is no medical evidence to support the veteran's 
allegations that any disc disease in 1965 had its inception 
in service.  The veteran himself does not possess the 
technical or specialized knowledge to provide a probative 
conclusion as to the etiology of the post service disc 
disease, or that it represented aggravation of his pre-
service condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The veteran has not provided any medical evidence of back 
problems from the surgery in 1973, until his back problems in 
the late 1980's.  In this context, the Board notes that the 
veteran has supplied some conflicting testimony concerning 
his recovery after the 1973 surgery.  In September 1990, he 
reported that it took him 3 years to get back into the swing 
of things.  In April 1991, the veteran reported that after 
the surgery he did not have any problems with the back.  Be 
that as it may, the veteran's current back problems start in 
the late 1980's.  All of the private medical records showing 
treatment for the veteran's medical problems in 1990 and 1991 
conspicuously lack any reference by the veteran to chronic 
low back problems during or since service.  The 1973 surgery 
is routinely mentioned, but any antecedent history supplied 
by the veteran does not include the incurrence of the 
aggravation of a pre-existing low back problem in the 
military service.  One examiner, based on the history 
provided by the veteran opined, in September 1991, that 90 
percent of the veteran's current low back disability was 
secondary to the continuing trauma at work, beginning in 
March 1988.  The other 10 percent was attributed to the 
laminectomy in 1973.  Clearly, this leaves no room for any 
disability attributable to events in service. 

It is only with the veteran's testimony before the Board in 
November 1991, that he insisted that his present back 
difficulties were related to a back problem aggravated in 
service.  At that time he said his pre-service back 
difficulties were not severe, and were made worse in basic 
training.  The contemporaneous records show treatment by 8 
different physicians, and withdrawal from college because of 
his complaints of back pain, all prior to service.  On the 
other hand, in service, the veteran complained of back pain 
before he even started basic training, he was able to 
complete his military service, and extensive evaluations 
found no organic evidence of a chronic back disorder for the 
veteran.  There was improvement in his back complaints 
following intensive psychotherapy.  

The Board has given appropriate consideration to the 
veteran's testimony of a fall from the top of an obstacle 
course wooden wall.  The veteran's account in November 1991 
that he did not recall any specific injury to his back in 
service, but he did recall that he fell from the obstacle 
course, T. p. 3.  In testimony in August 1992 he recalled the 
obstacle course and coming down and it feeling very severe, 
T. pp. 7 and 8.  When he testified in March 1997 he reported 
that after going over a very high obstacle course he fell 
over and could hardly get up, T. pp. 5 and 6.  Whatever his 
testimony, the service records do not contain any reference 
to a fall in service.  However, even if the veteran did fall, 
as claimed, the service records, as pointed out previously, 
do not show any change in the underlying back pathology 
during service.  Temporary or intermittent flare-ups during 
service of preexisting injury or disease are not sufficient 
to be considered aggravation in service unless underlying 
condition, as contrasted to symptoms, is worsened.  See Hunt.

It has been argued that the diagnostic techniques at the time 
the veteran was in service were not sophisticated enough to 
find disc disease, or more specifically the veteran's disc 
disease.  It has already been pointed out that, whatever the 
veteran's contentions concerning his symptoms in service, 
neurologic manifestations, such as sciatic symptoms, were not 
demonstrated in service. 

The IME opinion of December 3, 1998, in its entirety, 
supports the above discussion of the veteran's claim.  The 
veteran did not have discogenic disk disease in service, 
there is no objective evidence of low back injury in service, 
there was no progression of any pre-existing low back 
disability during service, and the post-service disability of 
L5S1 has no relationship to service.  To paraphrase the IME 
specialist, there is no objective evidence to support the 
veteran's claim for service connection for his current low 
back disability.  Moreover, the IME explained why the 
veteran's theory about diagnostic testing is not medically 
sound.

Briefly, the evidence considered most probative by the Board, 
shows no organic basis for the veteran's back complaints 
prior to service, during service, or after service, until 
1973, when disc disease apparently was demonstrated.  There 
is no medical evidence relating the post-service disc disease 
to service, and the current back disability is without any 
relationship to service.  As a whole the credible and 
probative evidence overwhelmingly preponderates against 
finding that the veteran has low back disability as a result 
of aggravation during service.  Therefore, the benefit of the 
doubt doctrine does not apply.


Psychiatric Disability

A veteran who served during a period of war or during 
peacetime service after December 31. 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991 & Supp. 1998).

The first question to be asked in regard to the psychiatric 
issue, not withstanding the veteran's contention that it is 
secondary to his back disability, is whether a psychiatric 
disorder pre-existed service, and if the presumption of 
soundness is for application.  The letters from the private 
physicians to the veteran's draft board in 1960 are 
equivocal.  One doctor hinted at a psychological basis for 
the veteran's back pain complaints, and the other noted no 
bony or structural abnormality to account for the pain, but 
added a muscle strain diagnosis.  The pre-induction 
neuropsychiatric consultation in March 1960 indicated that 
the veteran's back complaints "may" be due to some 
psychological disorder and then noted that the examiner could 
develop no neuropsychiatric syndrome that should prevent 
service.  The Board points out that they did not say that the 
veteran did not have any psychiatric problem, only that there 
was no neuropsychiatric syndrome that should prevent service.  
This finding, that there was no neuropsychiatric disorder 
that should prevent service, was repeated on induction 
examination in October 1960.  

As related above, the veteran's back complaints started 
almost immediately on entering service, and that no organic 
basis for those complaints was found.  Because of the 
repeated negative orthopedic examinations, psychiatric 
evaluation of the veteran was accomplished during service.  
At first it was believed that the veteran was reacting to the 
pressure of basic training.  In March 1961, mental health 
examination found no "severe" psychoneurotic symptoms, and 
his symptoms suggested a conversion reaction.  As the 
symptoms were not incapacitating or more severe than in the 
past, his service was continued.  Further psychiatric 
evaluation, as part of his hospitalization in May 1961, to 
evaluate the veteran's backache complaints, resulted in an 
opinion that psychoneurotic depressive reaction was present.  

Finally, during evaluation of the veteran's back complaints 
at Letterman hospital in 1961, there was no finding of any 
organic cause for the veteran's complaints.  Intensive 
psychotherapy was instituted in July 1961, continuing until 
December 1961, when the veteran was discharged to duty.  The 
discharge diagnosis was neurotic depressive reaction, 
manifested by symptoms to include somatic complaints of low 
back pain and headaches.  The medical providers who were 
treating the veteran at that time opined that the disability 
existed prior to service.  

On an overview, the Board finds that the probative evidence 
is obvious or manifest that the psychiatric disability 
diagnosed in service, existed before service.  There was 
never any definitive finding before service that the veteran 
did not have a psychiatric disorder, only that his problem 
should not keep him out of service.  The psychiatric 
manifestations in service were compatible with his complaints 
and adjustment problems prior to service, and it was the 
documented medical opinion at that time that the diagnosed 
psychiatric disorder had pre-exited service.

The next question is whether the pre-existing psychiatric 
disorder was aggravated during service.  The record shows 
that a definitive psychiatric diagnosis was not made prior to 
service, and the veteran never received psychotherapy prior 
to service.  There was a diagnosis and treatment in service.  
However, the Board has already pointed out that when there 
are temporary or intermittent flare-ups during service of 
preexisting injury or disease subject to exacerbation, the 
acute process is not sufficient to be considered aggravation, 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  See Hunt.

In this case, the evidence does not reveal any change in the 
underlying psychiatric condition during service, and the 
records show that following the psychotherapy in 1961, the 
veteran improved and was able to complete his designated tour 
of duty, and his complaints of back problems subsided 
significantly.  There is no record of any further 
psychotherapy during service.  The psychotherapy in service 
had the effect of ameliorating the psychiatric problem.  
Further, following service the veteran was able to complete 
college, which he had dropped out of before service due to 
his somatic complaints, and he moved into full time 
employment consistent with his education.  The veteran denies 
any psychiatric treatment after service, until after his 
problems on the job in the late 1980's.  The current 
psychiatric diagnoses are major depression, single episode.  
This psychiatric disorder has been linked by competent 
medical evidence only to the veteran's employment and 
physical problems in the 1980's.  Major depression was not 
what was diagnosed in service, and there is no competent 
medical evidence linking the current disorder with service.  

On a comprehensive overview and assessment of the credible 
and probative evidence, the Board finds that the 
preponderance of the evidence requires a finding that the 
veteran had a psychiatric problem prior to service, that it 
was acutely exacerbated during service, without an increase 
in the basic underlying pathology, and the disability was not 
aggravated during service.  Further, the current psychiatric 
problems are related to the veteran's occupational stress and 
physical problems in the 1980's, and are unrelated to 
service.  The benefit of the doubt doctrine does not apply in 
this instance.

In regard to the veteran's contention that any psychiatric 
disorder is secondary to his back complaints, and 
consequently should be service connected, the Board points 
out that service connection has been denied for low back 
disability.  Therefore, the issue of whether a psychiatric 
disability is causally related to the back disability for 
purposes of awarding service connection is moot.


Disability Manifested by Headaches

As service connection has not been granted for low back 
disability, the question of service connection for headaches, 
secondary to back disability, is moot.

The veteran had headache problems prior to service.  He 
reported having or having had frequent or severe headaches on 
his induction examination in October 1960.  Further, In 
January 1961 he reported headaches for about a year and a 
half, which would clearly place their onset prior to service.  
Other reports during service also placed the onset of the 
veteran's headaches prior to service.  The evidence 
overwhelmingly supports the finding that the veteran had 
headache disability prior to service.  The question then 
becomes whether the preexisting headache disorder was 
aggravated during service.  And the answer to that question 
is no.

The headaches in service were ultimately found to be a 
manifestation of the veteran's neurotic depressive reaction, 
diagnosed in 1961.  The Board has already concluded that the 
pre-existing psychiatric disorder diagnosed in 1961 was not 
aggravated during service, and in fact it improved with 
therapy.  If the headaches were a manifestation of the 
neurotic depressive reaction, and the neurosis was not 
aggravated, then it follows that the headaches were not 
aggravated.  The service medical records do not show any 
headache disorder separate and apart from the neurosis.

Currently the veteran has been diagnosed with tension, muscle 
contraction, headaches.  In July 1990 it was recorded that 
the pounding headaches, along with other symptoms, were a 
relatively new phenomenon since 1988.  The January 1991 
neurologic report noted that the veteran stated that in 1985 
he developed constant headaches and pain in his low back that 
traveled up his back to his neck, shoulders and arms.  In 
medical histories provided by the veteran in 1990 and 1991, 
he did not report ongoing headaches since service.  He has 
also testified in March 1997 that his headaches went away 
after the surgery in 1973.  The obvious conclusion, based on 
the evidence in file, is that the current headaches are 
remote from service and unrelated thereto.  There is no 
competent medical evidence of record to link a disability 
manifested by headaches to the veteran's active military 
service.  

The Board finds that the evidence preponderantly shows that 
the veteran had headaches prior to service, that they were a 
manifestation of the veteran's preexisting psychiatric 
disorder, and the headaches were not aggravated during 
service.  Further, the current headache problems are related 
to the veteran's occupational stress and physical problems in 
the 1980's, and are unrelated to service.  As the clear 
weight of the evidence is against the claim, the benefit of 
the doubt doctrine does not apply in this instance.


ORDER

Service connection for low back disability, a psychiatric 
disorder, and disability manifested by headaches is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

